EXHIBIT A 10.99



CENTRAL VERMONT PUBLIC SERVICE CORPORATION
2002 LONG-TERM INCENTIVE PLAN

               1. Purpose. The purpose of the 2002 Long-Term Incentive Plan (the
"2002 Plan") is to further and promote the interests of Central Vermont Public
Service Corporation (the "Company"), its Subsidiaries and its shareholders by
enabling the Company and its Subsidiaries to attract, retain and motivate
executive officers, employees, and non-employee directors or those who will
become executive officers, employees, or non-employee directors and to align the
interests of those individuals and the Company's shareholders. To do this, the
2002 Plan offers performance-based incentive awards and equity-based
opportunities providing such executive officers, employees, and non-employee
directors with a proprietary interest in maximizing the growth, profitability
and overall success of the Company and its Subsidiaries.

               2. Definitions. For purposes of the 2002 Plan, the following
terms shall have the meanings set forth below:

               2.1. "Award" means an award or grant made to a Participant under
Sections 6, 7, 8 and/or 9 of the 2002 Plan.

               2.2. "Award Agreement" means the agreement executed by a
Participant pursuant to Sections 3.2 and 16.7 of the 2002 Plan in connection
with the granting of an Award.

               2.3. "Board" means the Board of Directors of the Company, as
constituted from time to time.

               2.4. "Code" means the Internal Revenue Code of 1986, as in effect
and as amended from time to time, or any successor statute thereto, together
with any rules, regulations and interpretations promulgated thereunder or with
respect thereto.

               2.5. "Committee" means the compensation committee of the Board.

               2.6. "Common Stock" means the common stock, $6 par value, of the
Company or any security of the Company issued by the Company in substitution or
exchange therefor. In the event of a change in the Common Stock of the Company
that is limited to a change in the designation thereof to "Capital Stock" or
other similar designation, or to a change in the par value thereof, or from par
value to no par value, without increase or decrease in the number of issued
shares, the shares resulting from any such change shall be deemed to be the
Common Stock for purposes of the 2002 Plan.

               2.7. "Company" means Central Vermont Public Service Corporation,
a Vermont Corporation, and its wholly-owned subsidiaries or any successor
corporation to Central Vermont Public Service Corporation.

               2.8. "Exchange Act" means the Securities Exchange Act of 1934, as
in effect and as amended from time to time, or any successor statute thereto,
together with any rules, regulations and interpretations promulgated thereunder
or with respect thereto.

               2.9. "Fair Market Value" of a share of Common Stock means on, or
with respect to, any given date, the average of the high and low quoted selling
prices for a share of Common Stock, as traded on the New York Stock Exchange
("NYSE") for such date or, if the Common Stock was not traded on such date, on
the next preceding day on which the Common Stock was traded. If at any time the
Common Stock is not traded on such exchange, the Fair Market Value of a share of
the Common Stock shall be determined in good faith by the Committee.

               2.10. "Participant" means any individual who is selected from
time to time under Section 5 to receive an Award under the 2002 Plan.

               2.11. "Performance Units" means the units granted under Section 9
of the 2002 Plan and the relevant Award Agreement.

               2.12. "2002 Plan" means the Central Vermont Public Service
Corporation 2002 Long-Term Incentive Plan, as set forth herein and as in effect
and as amended from time to time (together with any rules and regulations
promulgated by the Committee with respect thereto).

               2.13. "Restricted Shares" means the shares of Common Stock
granted pursuant to the provisions of Section 8 of the 2002 Plan and the
relevant Award Agreement.

               2.14. "Retirement" means attaining the retirement age as defined
in the Pension Plan of Central Vermont Public Service Corporation and its
Subsidiaries for employees and attainment of the age of 70 for members of the
Board as defined in the By-Laws of the Company.

               2.15. "Stock Appreciation Right" means an Award described in
Section 7.2 of the 2002 Plan and granted pursuant to the provisions of Section 7
of the 2002 Plan and the relevant Award Agreement.

               2.16. "Stock Option" means any stock option granted pursuant to
the provisions of Section 6 of the 2002 Plan and the relevant Award Agreement.
Stock Options granted under the 2002 Plan are not intended to qualify as
"Incentive Stock Options" under Section 422 of the Code.

               2.17. "Subsidiary(ies)" means any corporation (other than the
Company) in an unbroken chain of corporations, including and beginning with the
Company, if each of such corporations, other than the last corporation in the
unbroken chain, owns, directly or indirectly, more than fifty percent (50%) of
the voting stock in one of the other corporations in such chain.

               3. Administration.

               3.1. The Committee. The 2002 Plan shall be administered by the
Committee.

               3.2. Plan Administration and Plan Rules. The Committee is
authorized to construe and interpret the 2002 Plan and to promulgate, amend and
rescind rules and regulations relating to the implementation, administration and
maintenance of the 2002 Plan. Subject to the terms and conditions of the 2002
Plan, the Committee shall make all determinations necessary or advisable for the
implementation, administration and maintenance of the 2002 Plan including,
without limitation, (a) selecting the 2002 Plan's Participants, (b) making
Awards in such amounts and form as the Committee shall determine, (c) imposing
such restrictions, terms, and conditions upon such Awards as the Committee shall
deem appropriate, and (d) correcting any technical defect(s) or technical
omission(s) or reconciling any technical inconsistency(ies) in the 2002 Plan
and/or any Award Agreement. The Committee may designate persons other than
members of the Committee to carry out the day-to-day ministerial administration
of the 2002 Plan under such conditions and limitations as it may prescribe,
except that the Committee shall not delegate its authority with regard to
selecting Participants and/or granting any Awards to Participants. The
Committee's determinations under the 2002 Plan need not be uniform and may be
made selectively among Participants, whether or not such Participants are
similarly situated. Any determination, decision or action of the Committee in
connection with the construction, interpretation, administration, implementation
or maintenance of the 2002 Plan shall be final, conclusive and binding upon all
Participants and any person(s) claiming under or through any Participants. The
Company shall effect the granting of Awards under the 2002 Plan, in accordance
with the determinations made by the Committee, by execution of written
agreements and/or other instruments in such form as is approved by the
Committee.

               3.3. Liability Limitation. Neither the Board nor the Committee,
nor any member of either, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the 2002
Plan (or any Award Agreement), and the members of the Board and the Committee
shall be entitled to indemnification and reimbursement by the Company in respect
of any claim, loss, damage or expense (including, without limitation, attorneys'
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors and officers liability insurance coverage which may
be in effect from time to time.

               4. Term of Plan/Common Stock Subject to Plan.

               4.1. Term. The 2002 Plan shall terminate on May 8, 2012 and after
such date no further Awards shall be granted under the 2002 Plan but Awards
theretofore granted may extend beyond such date.

               4.2. Common Stock. The maximum number of shares of Common Stock
in respect of which Awards may be granted or paid out under the 2002 Plan,
subject to adjustment as provided in Section 13.2 of the 2002 Plan, shall not
exceed 350,000 shares. Common Stock which may be issued under the 2002 Plan may
be either authorized and unissued shares or issued shares which have been
reacquired by the Company (in the open-market or in private transactions) and
which are being held as treasury shares. No fractional shares of Common Stock
shall be issued under the 2002 Plan.

               4.3. Computation of Available Shares. For the purpose of
computing the total number of shares of Common Stock available for Awards under
the 2002 Plan, there shall be counted against the limitations set forth in
Section 4.2 of the 2002 Plan the maximum number of shares of Common Stock
potentially subject to issuance upon exercise or settlement of Awards granted
under Sections 6 and 7 of the 2002 Plan, the number of shares of Common Stock
issued under grants of Restricted Shares pursuant to Section 8 of the 2002 Plan
and the maximum number of shares of Common Stock potentially issuable under
grants or payments of Performance Units pursuant to Section 9 of the 2002 Plan,
in each case determined as of the date on which such Awards are granted. If any
Awards expire unexercised or are forfeited, surrendered, cancelled, terminated
or settled in cash in lieu of Common Stock, the shares of Common Stock which
were theretofore subject (or potentially subject) to such Awards shall again be
available for Awards under the 2002 Plan to the extent of such expiration,
forfeiture, surrender, cancellation, termination or settlement of such Awards.

               For purposes of determining the maximum number of shares of
Common Stock available for Awards under the 2002 Plan, if the exercise price of
any Stock Option granted under the 2002 Plan is satisfied by tendering shares of
Common Stock to the Company (by either actual delivery or by attestation), only
the number of shares of Common Stock issued net of the shares of Common Stock
tendered shall be deemed to be delivered for purposes of determining the maximum
number of shares of Common Stock available for Awards under the 2002 Plan.

               To the extent any shares of Common Stock subject to an Award are
surrendered to the Company in order to satisfy any applicable tax withholding
obligation required pursuant to Section 16.1, such shares shall again be
available for Awards.

               5. Eligibility. Individuals eligible for Awards under the 2002
Plan shall consist of non-employee directors, executive officers, and employees
or those who will become non-employee directors or executive officers or
employees of the Company and/or its Subsidiaries and whose performance or
contribution, in the sole discretion of the Committee, benefits or will benefit
the Company or any Subsidiary. An Award may be granted to an executive officer,
employee, or non-employee director prior to the date the executive officer or
employee is hired or first performs services for the Company or any Subsidiary,
or the non-employee director is elected or appointed to the Board, provided,
however, that such Award shall not become exercisable and/or vested prior to the
date the executive officer or employee first performs such services or the
non-employee director is elected or appointed.

               6. Stock Options.

               6.1. Terms and Conditions. Stock options granted under the 2002
Plan shall be in respect of Common Stock and shall not constitute "Incentive
Stock Options" pursuant to Code Section 422. Such Stock Options shall be subject
to the terms and conditions set forth in this Section 6 and any additional terms
and conditions, not inconsistent with the express terms and provisions of the
2002 Plan, as the Committee shall set forth in the relevant Award Agreement.

               6.2. Grant. Stock Options may be granted under the 2002 Plan in
such form as the Committee may from time to time approve. Stock Options may be
granted alone or in addition to other Awards under the 2002 Plan or in tandem
with Stock Appreciation Rights.

               6.3. Exercise Price. The exercise price per share of Common Stock
subject to a Stock Option shall be determined by the Committee, including,
without limitation, a determination based on a formula determined by the
Committee, but may not be less than one hundred percent (100%) of the Fair
Market Value of a share of Common Stock on the date immediately preceding the
date on which the Stock Option is granted.

               No Stock Option shall provide by its terms for the resetting of
its exercise price or for its cancellation and re-issuance, in whole or in part;
provided that the foregoing shall not limit the authority of the Committee to
grant additional Stock Options hereunder.

               6.4. Term. The term of each Stock Option shall be such period of
time as is fixed by the Committee.

               6.5. Method of Exercise. A Stock Option may be exercised, in
whole or in part, by giving written notice of exercise to the Secretary of the
Company, or the Secretary's designee, specifying the number of shares to be
purchased. Such notice shall be accompanied by payment in full of the exercise
price (a) in cash, by certified check, bank draft, or money order payable to the
order of the Company, (b) if permitted by the Committee (in its sole
discretion), by delivery of shares of Common Stock already owned by the
Participant for at least six (6) months, or (c) in some other form of payment
acceptable to the Committee. Payment instruments shall be received by the
Company subject to collection. The proceeds received by the Company upon
exercise of any Stock Option may be used by the Company for general corporate
purposes. Any portion of a Stock Option that is exercised may not be exercised
again.

               6.6. Exercisability. Any Stock Option granted under the 2002 Plan
shall become exercisable on such date or dates as determined by the Committee
(in its sole discretion) at any time and from time to time in respect of such
Stock Option.

               6.7. Tandem Grants. If Stock Options and Stock Appreciation
Rights are granted in tandem, as designated in the relevant Award Agreement, the
right of any Participant to exercise any such tandem Stock Option shall
terminate to the extent such Participant exercises the Stock Appreciation Right
to which such Stock Option is related.

               7. Stock Appreciation Rights.

               7.1. Terms and Conditions. The grant of Stock Appreciation Rights
under the 2002 Plan shall be subject to the terms and conditions set forth in
this Section 7 and any additional terms and conditions, not inconsistent with
the express terms and provisions of the 2002 Plan, as the Committee shall set
forth in the relevant Award Agreement.

               7.2. Stock Appreciation Rights. A Stock Appreciation Right is an
Award granted with respect to a specified number of shares of Common Stock
entitling a Participant to receive an amount equal to the excess of the Fair
Market Value of a share of Common Stock on the date of exercise over the Fair
Market Value of a share of Common Stock on the date of grant of the Stock
Appreciation Right, multiplied by the number of shares of Common Stock with
respect to which the Stock Appreciation Right shall have been exercised.

               7.3. Grant. A Stock Appreciation Right may be granted in addition
to any other Award under the 2002 Plan, in tandem with or independent of a Stock
Option.

               7.4. Date of Exercisability. In respect of any Stock Appreciation
Right granted under the 2002 Plan, unless otherwise (a) determined by the
Committee (in its sole discretion) at any time and from time to time in respect
of any such Stock Appreciation Right, or (b) provided in an Award Agreement, a
Stock Appreciation Right may be exercised by a Participant, in accordance with
and subject to all of the procedures established by the Committee, in whole or
in part at any time and from time to time during its specified term.
Notwithstanding the preceding sentence, in no event shall a Stock Appreciation
Right be exercisable prior to the exercisability of any Stock Option with which
it is granted in tandem. The Committee may also provide, as set forth in the
relevant Award Agreement and without limitation, that some Stock Appreciation
Rights shall be automatically exercised and settled on one or more fixed dates
specified therein by the Committee.

               7.5. Form of Payment. Upon exercise of a Stock Appreciation
Right, payment may be made in cash, in Restricted Shares or in shares of
unrestricted Common Stock, or in any combination thereof, as the Committee, in
its sole discretion, shall determine and provide in the relevant Award
Agreement.

               7.6. Tandem Grant. The right of a Participant to exercise a
tandem Stock Appreciation Right shall terminate to the extent such Participant
exercises the Stock Option to which such Stock Appreciation Right is related.

               8. Restricted Shares.

               8.1. Terms and Conditions. Grants of Restricted Shares shall be
subject to the terms and conditions set forth in this Section 8 and any
additional terms and conditions, not inconsistent with the express terms and
provisions of the 2002 Plan, as the Committee shall set forth in the relevant
Award Agreement.

               Nothing in this 2002 Plan shall require that Restricted Shares be
subject to any conditions and nothing herein shall limit or restrict the
Committee's ability to grant fully vested and nonforfeitable Restricted Shares.
Restricted Shares may be granted alone or in addition to any other Awards under
the 2002 Plan. Subject to the terms of the 2002 Plan, the Committee shall
determine the number of Restricted Shares to be granted to a Participant and the
Committee may provide or impose different terms and conditions on any particular
Restricted Share grant made to any Participant. With respect to each Participant
receiving an Award of Restricted Shares, there shall be issued a stock
certificate (or certificates) in respect of such Restricted Shares. Except as
otherwise provided in this Section 8.1, such stock certificate(s) shall be
registered in the name of such Participant, shall be accompanied by a stock
power duly executed by such Participant, and shall bear, among other required
legends, the following legend:

"THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF COMMON STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING, WITHOUT
LIMITATION, FORFEITURE EVENTS) CONTAINED IN THE CENTRAL VERMONT PUBLIC SERVICE
CORPORATION 2002 LONG-TERM INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER HEREOF AND THE CENTRAL VERMONT PUBLIC SERVICE
CORPORATION."

               Such stock certificate evidencing such shares shall in the sole
discretion of the Committee, be deposited with and held in custody by the
Company until the restrictions thereon shall have lapsed and all of the terms
and conditions applicable to such grant shall have been satisfied. Restricted
Shares that are granted fully vested and nonforfeitable shall not contain the
legend provided above.

               8.2. Restricted Share Grants. A grant of Restricted Shares is an
Award of shares of Common Stock granted to a Participant, subject to such
restrictions, terms and conditions, if any, as the Committee deems appropriate,
including, without limitation, (a) restrictions on the sale, assignment,
transfer, hypothecation or other disposition of such shares, (b) the requirement
that the Participant deposit such shares with the Company while such shares are
subject to such restrictions, and (c) the requirement that such shares be
forfeited upon termination of employment for specified reasons within a
specified period of time or for other reasons (including, without limitation,
the failure to achieve designated performance goals).

               8.3. Restriction Period. In accordance with Sections 8.1 and 8.2
of the 2002 Plan and unless otherwise determined by the Committee (in its sole
discretion) at any time and from time to time, Restricted Shares shall only
become unrestricted and vested in the Participant in accordance with such
vesting schedule relating to such Restricted Shares, if any, as the Committee
may establish in the relevant Award Agreement (the "Restriction Period"). During
the Restriction Period, if any, such stock shall be and remain unvested and a
Participant may not sell, assign, transfer, pledge, encumber or otherwise
dispose of or hypothecate such Award. Upon satisfaction of the vesting schedule
and any other applicable restrictions, terms and conditions, if any, the
Participant shall be entitled to receive payment of the Restricted Shares or a
portion thereof, as the case may be, as provided in Section 8.4 of the 2002
Plan.

               8.4. Payment of Restricted Share Grants. After the satisfaction
and/or lapse of the restrictions, terms and conditions established by the
Committee in respect of a grant of Restricted Shares, or upon the grant of the
Restricted Shares, if such Restricted Shares are fully vested and
nonforfeitable, a new certificate, without the legend set forth in Section 8.1
of the 2002 Plan, for the number of shares of Common Stock which are no longer
subject to such restrictions, terms and conditions shall, as soon as practicable
thereafter, be delivered to the Participant.

               8.5. Shareholder Rights. A Participant shall have, with respect
to the shares of Common Stock underlying a grant of Restricted Shares, all of
the rights of a shareholder of such stock (except as such rights are limited or
restricted under the 2002 Plan or in the relevant Award Agreement). Any stock
dividends paid in respect of unvested Restricted Shares shall be treated as
additional Restricted Shares and shall be subject to the same restrictions and
other terms and conditions that apply to the unvested Restricted Shares in
respect of which such stock dividends are issued.

               9. Performance Units.

               9.1. Terms and Conditions. Performance Units shall be subject to
the terms and conditions set forth in this Section 9 and any additional terms
and conditions, not inconsistent with the express provisions of the 2002 Plan,
as the Committee shall set forth in the relevant Award Agreement.

               9.2. Performance Unit Grants. A Performance Unit is an Award of
units (with each unit representing such monetary amount or such amount
represented in shares of Common Stock as is designated by the Committee in the
Award Agreement) granted to a Participant, subject to such terms and conditions
as the Committee deems appropriate, including, without limitation, the
requirement that the Participant forfeit such units (or a portion thereof) in
the event certain performance criteria or other conditions are not met within a
designated period of time.

               9.3. Grants. Performance Units may be granted alone or in
addition to any other Awards under the 2002 Plan. Subject to the terms of the
2002 Plan, the Committee shall determine the number of Performance Units to be
granted to a Participant and the Committee may impose different terms and
conditions on any Performance Units granted to any Participant.

               9.4. Performance Goals and Performance Periods. Participants
receiving a grant of Performance Units shall only earn into and be entitled to
payment in respect of such Awards if the Company and/or the Participant achieves
certain performance goals during and in respect of a designated performance
period (the "Performance Period"). The performance goals and the Performance
Period shall be established by the Committee, in its sole discretion. The
Committee shall establish performance goals for each Performance Period prior
to, or as soon as practicable after, the commencement of such Performance
Period, which shall be based on any of the following performance measures,
either alone or in any combination, on either a consolidated or business unit or
divisional level, and which may include or exclude discontinued operations and
acquisition expenses, as the Committee may determine: level of sales, earnings
per share, income before income taxes and cumulative effect of accounting
changes, income before cumulative effect of accounting changes, net income,
earnings before interest and taxes, return on assets, return on equity, return
on capital employed, total stockholder return, market valuation, cash flow,
completion of acquisitions, comparisons to peer companies, individual or
aggregate Participant performance, operating and maintenance expense, customer
satisfaction, safety goals (which may be adjusted for abnormal weather or other
objective measures as approved by the Committee before the beginning of a
Performance Period) and net worth (the "Performance Goals"). The Committee shall
also establish a schedule or schedules for Performance Units setting forth the
portion of the Award which will be earned or forfeited based on the degree of
achievement, or lack thereof, of the Performance Goals at the end of the
relevant Performance Period. Such performance measures shall be defined as to
their respective components and meaning by the Committee. During any Performance
Period, the Committee shall have the authority to adjust the Performance Goals
and/or the Performance Period in such manner as the Committee, in its sole
discretion, deems appropriate at any time and from time to time; provided,
however, that in the case of Performance Units intended to be "qualified
performance-based compensation" within the meaning of Section 162(m) of the
Code, no such adjustment shall result in an increase of the amount of
compensation payable that would otherwise be due upon attainment of the
Performance Goal.

               9.5. Payment of Units. With respect to each Performance Unit, the
Participant shall, if the applicable Performance Goals have been achieved, or
partially achieved, as determined by the Committee in its sole discretion,
during the relevant Performance Period, be entitled to receive payment in an
amount equal to the designated value of each Performance Unit times the number
of such units so earned. Payment in settlement of earned Performance Units shall
be made as soon as practicable following the conclusion of the respective
Performance Period (and any additional vesting period provided in the relevant
Award Agreement) in cash, in unrestricted Common Stock, in Restricted Shares, or
in any combination thereof, as the Committee, in its sole discretion, shall
determine and provide in the relevant Award Agreement.

               9.6. Performance-Based Awards. Performance Units, Restricted
Shares, and other Awards subject to performance criteria that are intended to be
"qualified performance-based compensation" within the meaning of Section 162(m)
of the Code shall be paid solely on account of the attainment of one or more
pre-established, objective performance goals within the meaning of Section
162(m) and the regulations thereunder, which performance goals shall include the
Performance Goals. The payout of any such Award in the case of Performance Units
intended to be "qualified performance-based compensation" within the meaning of
Section 162(m) of the Code may be reduced, but not increased, based on the
degree of attainment of other performance criteria or otherwise at the
discretion of the Committee.

               10. Deferral.

               10.1. Deferrals. The Committee may, pursuant to any plan of the
Company or any Subsidiary allowing the deferral of compensation, permit a
Participant to elect to defer receipt of any payment of cash or any delivery of
shares of Common Stock that would otherwise be due to such Participant by virtue
of the exercise, earn out or settlement of any Award made under the 2002 Plan.
If any such election is permitted, the Committee shall establish rules and
procedures for such deferrals.

               11. Maximum Yearly Awards. The maximum amounts of shares of
Common Stock available for Awards under this Section 11 are subject to
adjustment under Section 13 and are subject to the 2002 Plan maximum under
Section 4.2.

               11.1. Performance Units. No individual Participant may receive in
any calendar year Awards of Performance Units exceeding 50,000 shares of Common
Stock or the then equivalent Fair Market Value of such shares on the grant
date(s).

               11.2. Stock Options and Stock Appreciation Rights. No individual
Participant may receive in any calendar year Awards of Stock Options or Stock
Appreciation Rights covering in excess of 100,000 shares of Common Stock.

               11.3. Restricted Shares. No individual Participant may receive in
any calendar year Awards of Restricted Shares exceeding 70,000 shares of Common
Stock.

               12. Non-transferability of Awards. Unless otherwise provided in
an Award Agreement, no Award granted pursuant to the 2002 Plan, and no rights or
interests herein or therein, shall or may be assigned, transferred, sold,
exchanged, encumbered, pledged, or otherwise hypothecated or disposed of by a
Participant or any beneficiary(ies) of any Participant, except by testamentary
disposition by the Participant or the laws of intestate succession. No such
interest shall be subject to execution, attachment or similar legal process,
including, without limitation, seizure for the payment of the Participant's
debts, judgments, alimony, or separate maintenance. Unless otherwise provided in
an Award Agreement, during the lifetime of a Participant, Stock Options and
Stock Appreciation Rights are exercisable only by the Participant.

               13. Changes in Capitalization and Other Matters.

               13.1. No Corporate Action Restriction. The existence of the 2002
Plan, any Award Agreement and/or any Award granted pursuant to the 2002 Plan
shall not limit, affect or restrict in any way the right or power of the Board
or the shareholders of the Company to make or authorize (a) any adjustment,
recapitalization, reorganization or other change in the Company's or any
Subsidiary's capital structure or its business, (b) any merger, consolidation or
change in the ownership of the Company or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stocks ahead of or
affecting the Company's or any Subsidiary's capital stock or the rights thereof,
(d) any dissolution or liquidation of the Company or any Subsidiary, (e) any
sale or transfer of all or any part of the Company's or any Subsidiary's assets
or business, or (f) any other corporate act or proceeding by the Company or any
Subsidiary. No Participant, beneficiary or any other person shall have any claim
against any member of the Board or the Committee, the Company or any Subsidiary,
or any employees, officers, shareholders or agents of the Company or any
Subsidiary, as a result of any such action.

               13.2. Recapitalization Adjustments. In the event that the
Committee determines that any dividend or other distribution (whether in the
form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, Change-In-Control or
exchange of Common Stock or other securities of the Company, or other corporate
transaction or event affects the Common Stock such that an adjustment is
determined by the Committee, in its sole discretion, to be necessary or
appropriate in order to prevent dilution or enlargement of benefits or potential
benefits intended to be made available under the 2002 Plan, the Committee may,
in such manner as it in good faith deems equitable, adjust any or all of (i) the
number of shares of Common Stock or other securities of the Company (or number
and kind of other securities or property) with respect to which Awards may be
granted pursuant to Section 4.2, (ii) the number of shares of Common Stock or
other securities of the Company (or number and kind of other securities or
property) subject to outstanding Awards, and (iii) the maximum yearly Awards any
Participant may receive pursuant to Section 11, and (iv) the exercise price with
respect to any Stock Option, or cancel any or all Awards and make provision for
an immediate cash payment of an amount determined by the Committee to the holder
of such Award(s) in consideration for the cancellation of such Award(s).

               13.3. Mergers. If the Company enters into or is involved in any
merger, recapitalization, reorganization, Change-In-Control (as described in
Section 14) or other business combination with any person or entity (a "Merger
Event"), the Committee may, prior to such Merger Event and effective upon such
Merger Event, take such action as it deems appropriate with respect to any
outstanding Awards, including, but not limited to, (i) replacing Stock Options
and/or Stock Appreciation Rights with substitute stock options and/or stock
appreciation rights in respect of the shares other securities or other property
of the surviving corporation or any affiliate of the surviving corporation on
such terms and conditions, as to the number of shares, pricing and otherwise,
which shall substantially preserve the value, rights and benefits of any
affected Stock Options, and/or Stock Appreciation Rights as of the date of the
consummation of the Merger Event or (ii) replacing Performance Units with other
comparable awards covering shares, other securities, other property or cash of
the surviving corporation or any affiliate of the surviving corporation.
Notwithstanding anything to the contrary in the 2002 Plan, if any Merger Event
or Change-In-Control occurs, the Company shall have the right, but not the
obligation, to (i) cancel each Participant's Stock Options and/or Stock
Appreciation Rights and to pay to each affected Participant in connection with
the cancellation of such Participant's Stock Options and/or Stock Appreciation
Rights, an amount equal to the excess of the value, as determined by the
Committee, of the Common Stock underlying any unexercised Stock Options or Stock
Appreciation Rights (whether then exercisable or not) over the aggregate
exercise price of such unexercised Stock Options and/or Stock Appreciation
Rights and/or (ii) cancel each Participant's Performance Units. and to pay each
affected Participant in connection with the cancellation of such Participant's
Performance Units, an amount equal to the value, as determined by the Committee,
of such Performance Units. In the event of any Merger Event, Restricted Shares
shall be treated in the same manner as the Company's outstanding Common Stock,
except that they may still be subject to any applicable vesting or other
restrictions and/or terms.

               Upon receipt by any affected Participant of any such substitute
stock options, stock appreciation rights or performance units (or payment) as a
result of any Merger Event, such Participant's affected Stock Options, Stock
Appreciation Rights and/or Performance Units for which such substitute options,
stock appreciation rights and/or performance units (or payment) were received
shall be thereupon cancelled without the need for obtaining the consent of any
such affected Participant.

               14. Change-In-Control.

               14.1. Acceleration of Unvested Awards. Notwithstanding any
provision in the 2002 Plan to the contrary, if a Change-In-Control of the
Company occurs (a) all Stock Options and/or Stock Appreciation Rights then
unexercised and outstanding shall become fully vested and exercisable as of the
date of the Change-In-Control, (b) all restrictions, terms and conditions
applicable to all Restricted Shares then outstanding shall be deemed lapsed and
satisfied as of the date of the Change-In-Control, and (c) the Performance
Period shall be deemed completed, all Performance Goals shall be deemed attained
at target levels and all Performance Units shall be deemed to have been fully
earned as of the date of the Change-In-Control. The immediately preceding
sentence shall apply to only those Participants who are employed by the Company
and/or one of its Subsidiaries as of the date of the Change-In-Control.

               14.2. Change-In-Control. For the purpose of this 2002 Plan, a
"Change-In-Control" shall be deemed to have occurred if the conditions set forth
in any one of the following paragraphs shall have been satisfied:

               14.2.1. The acquisition, directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company's then outstanding securities by any third person including a "Group" as
that term is used in Section 13 (d)(3) of the Exchange Act; or

               14.2.2. A change in the membership of the Board over a period of
two consecutive years in which the members of the Board at the beginning of the
period cease for any reason to be at least two-thirds of the Board at the end of
the period; provided, however, that this section does not apply if the
nomination of each new director was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of the
period; or

               14.2.3. The acquisition by a third person either directly or
indirectly, of the right to own, control or hold with power to vote 10% or more
of the outstanding voting securities of the Company, if immediately subsequent
to the acquisition of the Company's voting securities by such third person: (a)
such third person shall be a "public utility holding company" within the meaning
of the Public Utility Holding Company Act of 1935 (the "1935 Act"), whether or
not exempt from registration thereunder, or (b) the Company shall be in danger
of losing its exemption under the 1935 Act or shall otherwise be required to
register under the 1935 Act; or

               14.2.4. The consummation of a reorganization, merger or
consolidation, other than a reorganization, merger or consolidation following
which the individuals and entities that were the beneficial owners of the
outstanding voting securities of the Company immediately prior to such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 60 percent of the outstanding voting shares of the
surviving corporation, in substantially the same proportions as their ownership
immediately prior to such reorganization, merger or consolidation; or

               14.2.5. The consummation of (a) a complete liquidation or
dissolution of the Company or (b) the sale or other disposition in one
transaction or series of related transactions of all or substantially all the
assets of the Company, as determined by the Board, other than a sale or other
disposition to a company, where, following such sale or other disposition, the
individuals and entities that were the beneficial owners of the outstanding
voting securities of the Company immediately prior to such sale or other
disposition, beneficially own, directly or indirectly, more than 60 percent of
the outstanding voting securities of the acquiring or resulting company in
substantially the same proportions as their ownership in the Company,
immediately prior to such sale or other disposition.

               15. Amendment, Suspension and Termination.

               15.1. In General. The Board may suspend or terminate the 2002
Plan (or any portion thereof) at any time and may amend the 2002 Plan at any
time and from time to time in such respects as the Board may deem advisable to
insure that any and all Awards conform to or otherwise reflect any change in
applicable laws or regulations, or to permit the Company or the Participants to
benefit from any change in applicable laws or regulations, or in any other
respect the Board may deem to be in the best interests of the Company or any
Subsidiary. No such amendment, suspension or termination shall (a) materially
adversely affect the rights of any Participant under any outstanding Stock
Options, Stock Appreciation Rights, Performance Units, or Restricted Shares,
without the consent of such Participant, (b) increase the number of shares of
Common Stock available for Awards pursuant to Section 4.2 without shareholder
approval, or (c) increase the maximum number of shares of Common Stock that any
individual Participant may receive subject to any Stock Options, Stock
Appreciation Rights, Restricted Shares or Performance Units pursuant to Section
11, without shareholder approval.

               15.2. Award Agreement Modifications. The Committee may (in its
sole discretion) amend or modify at any time and from time to time the terms and
provisions of any outstanding Stock Options, Stock Appreciation Rights,
Performance Units, or Restricted Shares in any manner to the extent that the
Committee under the 2002 Plan or any Award Agreement could have initially
determined the restrictions, terms and provisions of such Stock Options, Stock
Appreciation Rights, Performance Units or Restricted Shares, including, without
limitation, changing or accelerating (a) the date or dates as of which Stock
Options or Stock Appreciation Rights shall become exercisable, (b) the date or
dates as of which Restricted Shares shall become vested, or (c) the Performance
Period or Performance Goals in respect of any Performance Units provided,
however, that in the case of Performance Units or Restricted Shares intended to
be "qualified performance-based compensation" within the meaning of Section
162(m) of the Code, no such amendment or modification shall result in an
increase of the amount of compensation payable that would otherwise be due upon
attainment of the Performance Goal.

               No such amendment or modification shall, however, materially
adversely affect the rights of any Participant under any such Award without the
consent of such Participant.

               16. Miscellaneous.

               16.1. Tax Withholding. The Company shall have the right to deduct
from any payment or settlement under the 2002 Plan, including, without
limitation, the exercise of any Stock Option or Stock Appreciation Right, or the
delivery, transfer or vesting of any Common Stock or Restricted Shares, any
federal, state, local or other taxes of any kind which the Committee, in its
sole discretion, deems necessary to be withheld to comply with the Code and/or
any other applicable law, rule or regulation. Shares of Common Stock may be used
to satisfy any such tax withholding. Such Common Stock shall be valued based on
the Fair Market Value of such stock as of the date the tax withholding is
required to be made, such date to be determined by the Committee. In addition,
the Company shall have the right to require payment from a Participant to cover
any applicable withholding or other employment taxes due upon any payment or
settlement under the 2002 Plan.

               16.2. No Right to Employment. Neither the adoption of the 2002
Plan, the granting of any Award, nor the execution of any Award Agreement, shall
confer upon any employee of the Company or any Subsidiary any right to continued
employment with the Company or any Subsidiary, as the case may be, nor shall it
interfere in any way with the right, if any, of the Company or any Subsidiary to
terminate the employment of any employee at any time for any reason.

               16.3. Unfunded Plan. The 2002 Plan shall be unfunded and the
Company shall not be required to segregate any assets in connection with any
Awards under the 2002 Plan. Any liability of the Company to any person with
respect to any Award under the 2002 Plan or any Award Agreement shall be based
solely upon the contractual obligations that may be created as a result of the
2002 Plan or any such award or agreement. No such obligation of the Company
shall be deemed to be secured by any pledge of, encumbrance on, or other
interest in, any property or asset of the Company or any Subsidiary. Nothing
contained in the 2002 Plan or any Award Agreement shall be construed as creating
in respect of any Participant (or beneficiary thereof or any other person) any
equity or other interest of any kind in any assets of the Company or any
Subsidiary or creating a trust of any kind or a fiduciary relationship of any
kind between the Company, any Subsidiary and/or any such Participant, any
beneficiary thereof or any other person.

               16.4. Payments to a Trust. The Committee is authorized to cause
to be established a trust agreement or several trust agreements or similar
arrangements from which the Committee may make payments of amounts due or to
become due to any Participants under the 2002 Plan.

               16.5. Other Company Benefit and Compensation Programs. Payments
and other benefits received by a Participant under an Award made pursuant to the
2002 Plan shall not be deemed a part of a Participant's compensation for
purposes of the determination of benefits under any other employee welfare or
benefit plans or arrangements, if any, provided by the Company or any Subsidiary
unless expressly provided in such other plans or arrangements, or except where
the Committee expressly determines in writing that inclusion of an Award or
portion of an Award should be included to accurately reflect competitive
compensation practices or to recognize that an Award has been made in lieu of a
portion of competitive annual base salary or other cash compensation. Awards
under the 2002 Plan may be made in addition to, in combination with, or as
alternatives to, grants, awards or payments under any other plans or
arrangements of the Company or its Subsidiaries. The existence of the 2002 Plan
notwithstanding, the Company or any Subsidiary may adopt such other compensation
plans or programs and additional compensation arrangements as it deems necessary
to attract, retain and motivate employees.

               16.6. Listing, Registration, and Other Legal Compliance. No
Awards or shares of the Common Stock shall be required to be issued or granted
under the 2002 Plan unless legal counsel for the Company shall be satisfied that
such issuance or grant will be in compliance with all applicable federal and
state securities laws and regulations and any other applicable laws or
regulations. The Committee may require, as a condition of any payment or share
issuance, that certain agreements, undertakings, representations, certificates,
and/or information, as the Committee may deem necessary or advisable, be
executed or provided to the Company to assure compliance with all such
applicable laws or regulations. Certificates for shares of the Restricted Shares
and/or Common Stock delivered under the 2002 Plan may be subject to such
stock-transfer orders and such other restrictions as the Committee may deem
advisable under the rules, regulations, or other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Common Stock is then
listed, and any applicable federal or state securities law. In addition, if, at
any time specified herein (or in any Award Agreement or otherwise) for (a) the
making of any Award, or the making of any determination, (b) the issuance or
other distribution of Restricted Shares and/or Common Stock, or (c) the payment
of amounts to or through a Participant with respect to any Award, any law, rule,
regulation or other requirement of any governmental authority or agency shall
require either the Company, any Subsidiary or any Participant (or any estate,
designated beneficiary or other legal representative thereof) to take any action
in connection with any such determination, any such shares to be issued or
distributed, any such payment, or the making of any such determination, as the
case may be, shall be deferred until such required action is taken. With respect
to persons subject to Section 16 of the Exchange Act, transactions under the
2002 Plan are intended to comply with all applicable conditions of Securities
and Exchange Commission Rule 16b-3.

               16.7. Award Agreements. Each Participant receiving an Award under
the 2002 Plan shall enter into an Award Agreement with the Company in a form
specified by the Committee. Each such Participant shall agree to the
restrictions, terms and conditions of the Award set forth therein and in the
2002 Plan.

               16.8. Designation of Beneficiary. Each Participant to whom an
Award has been made under the 2002 Plan may designate a beneficiary or
beneficiaries to exercise any Stock Option or Stock Appreciation Right or to
receive any payment which under the terms of the 2002 Plan and the relevant
Award Agreement may become exercisable or payable on or after the Participant's
death. At any time, and from time to time, any such designation may be changed
or cancelled by the Participant without the consent of any such beneficiary. Any
such designation, change or cancellation must be on a form provided for that
purpose by the Committee and shall not be effective until received by the
Committee. If no beneficiary has been designated by a deceased Participant, or
if the designated beneficiaries have predeceased the Participant, the
beneficiary shall be the Participant's estate. If the Participant designates
more than one beneficiary, any payments under the 2002 Plan to such
beneficiaries shall be made in equal shares unless the Participant has expressly
designated otherwise, in which case the payments shall be made in the shares
designated by the Participant.

               16.9. Leaves of Absence/Transfers. The Committee shall have the
power to promulgate rules and regulations and to make determinations, as it
deems appropriate, under the 2002 Plan in respect of any leave of absence from
the Company or any Subsidiary granted to a Participant. Without limiting the
generality of the foregoing, the Committee may determine whether any such leave
of absence shall be treated as if the Participant has terminated employment with
the Company or any such Subsidiary. If a Participant transfers within the
Company, or to or from any Subsidiary, such Participant shall not be deemed to
have terminated employment as a result of such transfers.

               16.10. Governing Law. The 2002 Plan and all actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of Vermont, without reference to the principles of conflict of laws
thereof. Any titles and headings herein are for reference purposes only, and
shall in no way limit, define or otherwise affect the meaning, construction or
interpretation of any provisions of the 2002 Plan.

               16.11. Effective Date. The 2002 Plan shall be effective upon its
approval by the Board and adoption by the Company, subject to the approval of
the 2002 Plan by the Company's shareholders in accordance with Section 162(m) of
the Code and the authorization of the 2002 Plan by the Vermont Public Service
Board ("VPSB"). Any Awards granted prior to the approval by the shareholders
and/or the authorization by the VPSB shall be contingent upon such approval and
authorization.